*929Appeal, insofar as taken from that portion of the Appellate Division order that dismissed the appeal from the order suspending visitation between appellant and Shoshana L. pending conclusion of the dispositional hearing, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that part of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.